 
EXHIBIT 10.24


STOCK PURCHASE AGREEMENT


This Stock Purchase Agreement (this “Agreement”) is entered into as of May 13,
2010, by and among SSGI, Inc., a Florida corporation (“Buyer”), and each of the
individuals identified as “Sellers” on the signature page to this Agreement
(each, a “Seller” and collectively, the “Sellers”).


RECITALS:


WHEREAS, Sellers are the record and beneficial owners, collectively, of 133
shares of common stock, par value $1.00 per share (the “B&M Common Stock”), of B
& M Construction Co., Inc., a Florida corporation (the “Company”), representing
approximately 26.85% of the issued and outstanding shares of capital stock of
the Company;


WHEREAS, Sellers desire to sell, and Buyer desires to purchase, certain of the
shares of B&M Common Stock owned by the Sellers; and


WHEREAS, Sellers and Buyer desire to make certain representations, warranties
and agreements in connection with the sale and acquisition of such shares and to
set forth various conditions precedent thereto.


NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, the parties hereto agree as follows:


ARTICLE 1


AGREEMENT OF PURCHASE AND SALE


1.1           Purchase and Sale of Purchased Shares.  On the terms and subject
to the conditions hereof, at the Closing (as hereinafter defined), each Seller
will sell, assign, transfer and convey to Buyer, and Buyer will purchase and
acquire from such Seller, all right, title and interest of such Seller in and to
the number of shares of B&M Common Stock set forth opposite such Seller’s name
on Schedule I attached hereto under the heading “Number of Purchased Shares to
be Sold” (the “Purchased Shares”), free and clear of any liens, restrictions,
security interests, claims, rights of another or other encumbrances
(collectively, “Liens”), for an aggregate purchase price set forth in and
payable in accordance with the terms of Section 1.3 hereof.
 
1

--------------------------------------------------------------------------------


 
1.2           Closing.  The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place at the offices of Buyer, 8120
Belvedere Road, Suite 4, West Palm Beach, Florida  33411, at 9:00 a.m., local
time, on May 13, 2010, or at such other time and place and on such other earlier
date as Buyer and Sellers may agree upon in writing.  The date on which the
Closing occurs is hereinafter referred to as the “Closing Date”.
 
1.3           Purchase Price and Form of Payment.
 
(a)           The aggregate purchase price to be paid to each Seller for all of
his Purchased Shares shall be (i) that number of shares of common stock, par
value $0.001 per share, of Buyer (the “Buyer Common Stock”) as is set forth
opposite such Seller’s name on Schedule I attached hereto under the heading
“Number of SSGI Shares”, plus (ii) warrants (the “Warrants”) to purchase that
number of shares of Buyer Common Stock as is set forth opposite such Seller’s
name on Schedule I attached hereto under the heading “Number of Warrant
Shares”.  Each Warrant shall be in the form attached hereto as Exhibit A.  The
shares of Buyer Common Stock described in subsection (i) above are hereinafter
referred to as the “SSGI Shares”.  The shares of Buyer Common Stock issuable
upon exercise of the Warrants are hereinafter referred to as the “Warrant
Shares”.  The SSGI Shares, the Warrants and the Warrant Shares are hereinafter
referred to collectively as the “SSGI Securities”.
 
(b)           At the Closing, each Seller shall deliver, or cause to be
delivered, to Buyer the stock certificate or certificates evidencing his
Purchased Shares, and Buyer shall deliver or cause to be delivered to such
Seller (i) a certificate evidencing the SSGI Shares to which such Seller is
entitled, registered in the name of such Seller, and (ii) a Warrant evidencing
the Warrant Shares to which he is entitled, registered in the name of such
Seller.


1.4           Redemption of B&M Common Stock and Cancellation of Promissory
Notes.  At Closing, each Seller shall surrender to the Company that number of
shares of B&M Common Stock as is set forth opposite such Seller’s name on
Schedule II attached hereto under the heading “Number of Shares to be Redeemed”
(“Redeemed Shares”), and Buyer shall cause the Company or its successor to
cancel each promissory note (and all remaining indebtedness evidenced thereby)
executed by any Seller and made payable to the Company, including, but not
limited to, the Promissory Notes given by William H. Denmark and Phillip A. Lee
to the Company on May 1, 2007, and by Evan D. Finch to the Company on January 1,
2005 (the “Notes”).


ARTICLE 2


REPRESENTATIONS AND WARRANTIES OF BUYER


Buyer represents and warrants to each Seller as follows (with the understanding
that each Seller is relying materially on such representations and warranties in
entering into and performing this Agreement):
 
2

--------------------------------------------------------------------------------


 
2.1           Due Organization.  Buyer is a corporation, validly existing and in
good standing under the laws of the State of Florida, and has the requisite
corporate power and authority to own, lease or otherwise hold its properties and
assets and to carry on its business as presently conducted.


2.2           Authorization and Effect of Agreement.  Buyer has the requisite
corporate power to execute and deliver this Agreement and to perform the
transactions contemplated hereby to be performed by it.  The execution and
delivery by Buyer of this Agreement and the performance by it of the
transactions contemplated hereby to be performed by it have been duly authorized
by all necessary corporate action on the part of Buyer.  This Agreement has been
duly executed and delivered by Buyer and, assuming the due execution and
delivery of this Agreement by each Seller, constitutes a valid and binding
obligation of Buyer enforceable against Buyer in accordance with its terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting the enforcement of creditors’ rights in general
and subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).


2.3           No Restrictions Against Purchase of the Purchased Shares.  The
execution and delivery of this Agreement by Buyer does not and will not, and the
performance by Buyer of the transactions contemplated hereby to be performed by
it does not and will not (a) conflict with the articles of incorporation or
by-laws of Buyer, (b) conflict with, or result in any violation of, or
constitute a default (with or without notice or lapse of time, or both) under,
or give rise to a right of termination, cancellation or acceleration of any
obligation or to loss of a benefit under, any material contract or permit,
order, judgment or decree to which Buyer is a party or by which it is bound, or
(c) constitute a violation of any law or regulation applicable to Buyer.  Except
for any filings under any applicable state and federal securities laws, no
consent, approval, order or authorization of, or registration, declaration or
filing with, any domestic or foreign court, government, governmental agency,
authority, entity or instrumentality (each a “Governmental Entity”) is required
to be obtained or made by or with respect to Buyer in connection with the
execution and delivery of this Agreement by Buyer or the performance by it of
the transactions contemplated hereby to be performed by it.
 
2.4           Investment Representation.  Buyer is acquiring the Purchased
Shares for its own account, for investment and not with a view to, or for resale
in connection with, any distribution thereof.  Buyer is an “accredited investor”
as such term is defined in Regulation D promulgated under the Securities Act of
1933, as amended (the “Securities Act”).   The Buyer has made its own inquiry
and investigation into and based thereon has formed an independent judgment
concerning the Company’s business and the value of the Purchased Shares.  The
Buyer is relying solely on its own knowledge and investigation regarding the
Purchased Shares in entering into this Agreement.  The Buyer has requested and
received and has carefully reviewed all information about the Company which the
Buyer deems prudent with regard to this purchase, including, but not limited to,
information regarding the business of the Company, present and future
competition and the industry in which the Company will do business.  The Buyer
agrees that all documents and records pertaining to the Company have been made
available for inspection by it, its attorneys and its accountants and that it
has had the opportunity to ask questions of and receive information and answers
from Sellers and the Company.  The Buyer has freely entered into this Agreement
and has been subject to neither pressure to make a hasty or uninformed decision
to enter into this Agreement nor solicitation to receive the Purchased Shares.
 
3

--------------------------------------------------------------------------------


 
ARTICLE 3


REPRESENTATIONS AND WARRANTIES OF THE SELLERS


Each Seller, severally but not jointly, represents and warrants to Buyer as
follows (with the understanding that Buyer is relying materially on each such
representation and warranty in entering into and performing this Agreement):


3.1           Authorization and Effect of Agreement.  Such Seller has full legal
capacity to execute and deliver this Agreement and to perform his obligations
hereunder.  This Agreement has been duly executed and delivered by such Seller
and, assuming the due execution and delivery of this Agreement by Buyer,
constitutes a valid and binding obligation of such Seller enforceable against
him in accordance with its terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights in general and subject to general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).


3.2           No Restrictions Against Sale of the Purchased Shares.  The
execution and delivery of this Agreement by such Seller does not, and the
performance by such Seller of the transactions contemplated hereby to be
performed by it will not (a) conflict with, or result in any violation of, or
constitute a default (with or without notice or lapse of time, or both) under,
or give rise to a right of termination, cancellation or acceleration of any
obligation or to loss of a benefit under, any material contract or permit,
order, judgment or decree to which such Seller is a party or by which such
Seller or his properties are bound, or (b) constitute a violation of any
federal, state, county or local law, rule or regulation applicable to such
Seller or any order, writ or injunction of any Governmental Entity.  Except for
any filings under any applicable state and federal securities laws, no consent,
approval, order or authorization of, or registration, declaration or filing with
any Governmental Entity is required to be obtained or made by or with respect to
such Seller in connection with the execution and delivery of this Agreement by
such Seller or the performance by him of the transactions contemplated hereby to
be performed by him.
 
4

--------------------------------------------------------------------------------


 
3.3           Ownership of Purchased Shares and Redeemed Shares; No Liens.  Such
Seller owns of record and beneficially (a) the Purchased Shares set forth
opposite his name on Schedule I attached hereto under the heading “Number of
Purchased Shares to be Sold”, and (b) the Redeemed Shares set forth opposite his
name on Schedule II attached hereto under the heading “Number of Shares to be
Redeemed”.  The Purchased Shares and Redeemed Shares are subject to a
Stockholders’ Agreement by and between the Sellers and Bobby L. Moore, Jr.
(“Stockholders’ Agreement”), and have been pledged as security for the
Notes.  Except for restrictions on transfer imposed by federal and state
securities laws, the Stockholders’ Agreement and the pledge of the Purchased
Shares for the Notes, such Seller is the true and lawful owner, of record and
beneficially, of his Purchased Shares, free and clear of any Liens; none of the
Purchased Shares owned by such Seller are subject to any outstanding options,
warrants, calls or similar rights of any individual, business, corporation,
partnership, limited liability company, association, joint venture, trust or
other entity (“Person”) to acquire the same; none of the Purchased Shares owned
by such Seller are subject to any restrictions on transfer thereof; and such
Seller has the full power and authority to convey, and will convey to Buyer at
Closing, good and marketable title to his Purchased Shares, free and clear of
any Liens.


3.4           Tax Status of Seller.  Such Seller is not a foreign Person, and no
tax is required to be withheld from such Seller pursuant to Section 1445 of the
Internal Revenue Code of 1986, as amended, as a result of any of the
transactions contemplated by this Agreement.


3.5           Representations Regarding the Acquisition of the SSGI Securities.


(a)           Purchase Entirely for Own Account. This Agreement is made with
such Seller in reliance upon his representation to Buyer, which by such Seller’s
execution of this Agreement he hereby confirms, that the SSGI Securities to be
acquired by such Seller hereunder will be acquired for investment for such
Seller’s own account, not as a nominee or agent, and not with a view to the
resale or distribution of any part thereof, and that such Seller has no present
intention of selling, granting any participation in or otherwise distributing
the same. Such Seller further represents that he does not have any contract,
undertaking, agreement or arrangement with any Person to sell, transfer or grant
participations to such Person or to any third Person with respect to the SSGI
Securities.


(b)           Sophistication. Such Seller is a Person who either alone or with
his purchaser representative(s) has sufficient knowledge and experience in
financial and business matters to be capable of evaluating the merits and risks
of an investment in Buyer.


(c)           Speculative Investment. Such Seller understands the speculative
nature and risk of an investment in Buyer and confirms that he is able to bear
the risk of the investment, and that there may not be any viable public market
for the SSGI Securities acquired hereunder.


(d)          No Coercion or Solicitation. Such Seller has freely entered into
this Agreement and has been subject to neither pressure to make a hasty or
uninformed decision to enter into this Agreement nor solicitation to receive the
SSGI Securities.
 
5

--------------------------------------------------------------------------------


 
(e)           Transfer Restrictions. Buyer is not under an obligation to
register or seek an exemption under any federal and/or state securities laws for
any sale or transfer of the SSGI Securities by such Seller, and such Seller
hereby acknowledges that the SSGI Securities constitute restricted securities as
that term is defined in Rule 144 under the Securities Act and that the SSGI
Securities may not be sold, transferred, assigned or hypothecated unless there
is an effective registration statement under the Securities Act covering the
SSGI Securities, the sale is made in accordance with Rule 144 under the
Securities Act, or Buyer receives an opinion of counsel of such Seller
reasonably satisfactory to Buyer, stating that such sale, transfer, assignment
or hypothecation is exempt from the registration and prospectus delivery
requirements of the Securities Act.  Without limiting the generality of the
foregoing, such Seller acknowledges that Buyer is a “former shell company”.  As
such, sales of the SSGI Securities cannot be made under Rule 144 unless certain
conditions are met, including, without limitation, the following:  (i) Buyer has
filed all reports and other materials required to be filed by section 13 or
15(d) of the Securities Exchange Act of 1934, as amended, as applicable, during
the 12 months preceding the sale (other than Form 8-K reports); and (ii) one
year has elapsed since Buyer has filed current “Form 10 information” with the
Securities and Exchange Commission reflecting its status as an entity that is no
longer a shell company.  Buyer filed such Form 10 information with the
Securities and Exchange Commission on December 9, 2009.  In addition, Buyer did
not timely file with the Securities and Exchange Commission its Form 10-K for
the period ended December 31, 2009.  Therefore, sales under Rule 144 cannot be
made until at least 12 months following the date that Buyer files such Form 10-K
with the Securities and Exchange Commission.


(f)           Disclosure of Information.  Such Seller has received all the
information he considers necessary or appropriate for deciding whether to
acquire the SSGI Securities hereunder. Such Seller further represents that he
has had the opportunity to ask questions of Buyer and receive answers from
Buyer, to the extent that Buyer possessed such information or could acquire it
without unreasonable effort or expense, necessary to evaluate the merits and
risks of any investment in Buyer.  Further, such Seller has been given an
opportunity to question the appropriate executive officers of Buyer.


(g)           Legends. It is understood that the certificates evidencing the
SSGI Securities will bear the legend set forth below (or a similar legend):


THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF ANY OTHER
JURISDICTION.  THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY
AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
ACT AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR
EXEMPTION THEREFROM.  INVESTORS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO
BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF
TIME.  THE ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY
PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE
STATE SECURITIES LAWS.
 
6

--------------------------------------------------------------------------------


 
The legend set forth above shall be removed by Buyer from any certificate
evidencing the SSGI Securities upon delivery to Buyer of an opinion by counsel,
reasonably satisfactory to Buyer, that a registration statement under the
Securities Act is at that time in effect with respect to the legended security
or that such security can be freely transferred in a public sale without such a
registration statement being in effect and that such transfer will not
jeopardize the exemption or exemptions from registration pursuant to which Buyer
issued the SSGI Securities.


ARTICLE 4


COVENANTS


4.1           Compliance by the Sellers.  From the date hereof to the Closing,
no Seller shall take or fail to take any action, which action or failure to take
such action would intentionally cause the representations and warranties made by
such Seller herein to be untrue or incorrect as of the Closing.


4.2           Satisfaction of All Conditions Precedent to the Obligations of
Buyer.  From the date hereof to the Closing, each Seller shall use his best
efforts to cause all conditions precedent to the obligations of Buyer hereunder
to be satisfied by the Closing.


4.3           No Solicitation.  From the date hereof to the Closing, no Seller
shall offer any of his Purchased Shares for sale, or solicit offers to buy the
Purchased Shares, or hold discussions with or provide any information to any
party (other than Buyer) looking toward such an offer or solicitation.
 
4.4           Licenses.  Each Seller shall, during the period beginning on the
Closing Date and ending on the first anniversary of the Closing Date, (a) keep
active, and in good standing and in full force and effect, all licenses,
certificates and permits held by such Seller that relate or are beneficial to
the business of the Company or any of its subsidiaries, (b) comply in all
material respects with the terms and conditions of all such licenses,
certificates and permits, and (c) not violate or cause any violation of any such
licenses, certificates or permits or the laws or rules governing the issuance or
continued validity thereof.  Notwithstanding the foregoing or any other
provision in this Agreement to the contrary (including, without limitation, the
provisions of Article 7 hereof), no Seller shall have any liability (monetary or
otherwise) hereunder for any breach of this Section 4.4 unless (i) neither the
Company nor Buyer has another qualified person within its organization to timely
replace such Seller as the relevant licensee or certificate or permit holder,
and (ii) (A) such Seller willfully and knowingly violates the provisions of this
Section 4.4 (it being understood and agreed that any breach of this Section 4.4
caused by factors or circumstances beyond the reasonable control of such Seller
shall not constitute a willful and knowing violation by such Seller of the
provisions of this Section 4.4), or (B) Seller’s employment with Surge Solutions
Group, Inc., a wholly-owned subsidiary of Buyer (“Surge”), or one of Buyer’s
other affiliates, is terminated for “cause” or voluntarily by such Seller, and
such termination gives rise to a breach of this Section 4.4.
 
7

--------------------------------------------------------------------------------



 
ARTICLE 5


CONDITIONS TO CLOSING


5.1           Conditions to Obligations of Buyer.  The obligations of Buyer to
consummate the transactions contemplated by this Agreement are subject to the
fulfillment, or written waiver by Buyer, of each of the following conditions:


(a)           The representations and warranties of each Seller contained in
this Agreement shall be true and correct in all material respects at and as of
the Closing Date with the same effect as though such representations and
warranties had been made on and as of the Closing Date; each Seller shall have
performed and complied in all material respects with all agreements required by
this Agreement to be performed or complied with by such Seller at or prior to
the Closing Date; and Buyer shall have received a certificate, dated as of the
Closing Date, signed by each Seller to the foregoing effects;


(b)           No action or proceeding shall have been instituted or threatened
for the purpose or with the probable or reasonably likely effect of enjoining or
preventing the consummation of this Agreement or seeking damages on account
thereof;


(c)           Each Seller shall have executed and delivered to Surge an
Employment Agreement (herein so called) in the form attached hereto as Exhibit
B;


(d)           All consents and approvals required in connection with the
execution, delivery and performance of this Agreement shall have been obtained;


(e)           Buyer shall have received from each Seller or his duly appointed
agent and attorney-in-fact the stock certificate or certificates representing
all of the Purchased Shares owned by such Seller accompanied by stock powers
duly executed in blank;


(f)           Buyer shall have acquired all of the shares of capital stock of
the Company owned by Bobby L. Moore, Jr., on terms and conditions satisfactory
to Buyer in its sole and absolute discretion; and
 
8

--------------------------------------------------------------------------------


 
(g)           Each Seller shall have executed and delivered each agreement,
instrument and document required to be executed by such Seller and is attached
hereto as an Exhibit.


The decision of Buyer to consummate the transactions contemplated by this
Agreement without the satisfaction of any of the preceding conditions shall not
constitute a waiver of any representations, warranties, covenants or indemnities
of any Seller herein.


5.2           Conditions to Obligations of Sellers.  The respective obligations
of each Seller to consummate the transactions contemplated by this Agreement are
subject to the fulfillment, or written waiver by such Seller, of each of the
following conditions:


(a)           Buyer’s representations and warranties contained in this Agreement
shall be true and correct in all material respects at and as of the Closing Date
with the same effect as though such representations and warranties had been made
on and as of the Closing Date; all agreements to be performed hereunder by Buyer
at or prior to the Closing Date shall have been performed in all material
respects; and each Seller shall have received a certificate, dated as of the
Closing Date, signed by the Chief Executive Officer of Buyer to the foregoing
effects;


(b)           Buyer shall have delivered to each Seller a certificate evidencing
the number of SSGI Shares set forth opposite his name on Schedule I attached
hereto under the heading “Number of SSGI Shares”, registered in the name of such
Seller;


(c)           All consents and approvals required in connection with the
execution, delivery and performance of this Agreement shall have been obtained;


(d)           All necessary action (corporate or otherwise) shall have been
taken by Buyer to authorize, approve and adopt this Agreement and the
consummation and performance of the transactions contemplated hereby, and each
Seller shall have received a certificate, dated as of the Closing Date, of the
Chief Executive Officer of Buyer to the foregoing effect;


(e)           Buyer shall have executed and delivered to each Seller a Warrant
in the form attached hereto as Exhibit A, representing the number of Warrant
Shares set forth opposite his name on Schedule I attached hereto under the
heading “Number of Warrant Shares”;


(f)           Surge shall have executed and delivered to each Seller an
Employment Agreement in the form attached hereto as Exhibit B;


(g)           Buyer shall have executed and delivered each other agreement,
instrument and document required to be executed by Buyer and is attached hereto
as an Exhibit; and


(h)           Buyer shall have acquired all of the shares of capital stock of
the Company owned by Bobby L. Moore, Jr.
 
9

--------------------------------------------------------------------------------


 
ARTICLE 6


TERMINATION


6.1           Termination.  Notwithstanding anything contained in this Agreement
to the contrary, this Agreement may be terminated prior to the Closing, if the
party seeking to terminate is not then in material default or breach of this
Agreement, as follows:


(a)           By the mutual written consent of Buyer and the Sellers;


(b)           By either Buyer or any Seller if the Closing shall not have
occurred on or before May 28, 2010;


(c)           By either Buyer or any Seller if, prior to the Closing Date, in
the case of Buyer, any Seller, or in the case of any Seller, Buyer, is in
material breach of any representation, warranty, covenant or agreement herein
contained and such breach shall not be cured within fifteen (15) days of the
date of notice of default delivered by the party claiming such material default,
provided that such terminating party shall not also be in material breach of
this Agreement at the time such notice of default is delivered; or


(d)           By either Buyer or any Seller if there shall have been entered a
final, nonappealable order or injunction of any Governmental Entity restraining
or prohibiting the consummation of the transactions contemplated hereby or any
material part thereof.
 
6.2           Effect of Termination.  If this Agreement is terminated pursuant
to the provisions of Section 6.1, all further obligations of each party under
this Agreement shall terminate without further liability of such party;
provided, however, that such termination shall not constitute a waiver by any
party of any claim it may have for specific performance or for damages caused by
reason of a breach by any other party of a representation, warranty, covenant,
or agreement contained herein; and provided further, that, anything herein to
the contrary notwithstanding, the respective rights and obligations of the
parties pursuant to Article 8 hereof shall survive the termination of this
Agreement.


6.3           Waiver.  If any condition specified in Section 5.1 or Section 5.2
of Buyer, on the one hand, and any Seller, on the other, has not been satisfied,
each party, in addition to any other rights which may be available to he or it,
shall have the right to waive any condition that is for his or its benefit and
to require the other party to proceed with the Closing.
 
10

--------------------------------------------------------------------------------


 
ARTICLE 7


INDEMNIFICATION AND REIMBURSEMENT


7.1           Indemnification of Buyer.  Each Seller, severally but not jointly,
agrees to indemnify and hold harmless Buyer, and its representatives, agents,
employees, affiliates, successors and assigns, from and against any and all
damages, losses, claims, liabilities, demands, charges, suits, penalties, costs
and expenses (including court costs and reasonable attorneys’ fees and expenses
incurred in investigating and preparing for any litigation or proceeding) which
any of them may sustain, or to which any of them may be subjected, arising out
of any breach or default by such Seller of or under any of the representations,
warranties, covenants, agreements or other provisions of this Agreement or any
agreement or document executed in connection herewith.


7.2           Indemnification of Sellers.  Buyer agrees to indemnify and hold
harmless each Seller, and his representatives, agents, employees, affiliates,
successors and assigns, from and against any and all damages, losses, claims,
liabilities, demands, charges, suits, penalties, costs and expenses (including
court costs and reasonable attorneys’ fees and expenses incurred in
investigating and preparing for any litigation or proceeding) which any of them
may sustain, or to which any of them may be subjected, arising out of any breach
or default by Buyer of or under any of the representations, warranties,
covenants, agreements or other provisions of this Agreement or any agreement or
document executed in connection herewith.


7.3           Reimbursement for Taxes.  Upon the issuance of the Forms K-1 from
the Company to Sellers, Buyer shall pay, as a distribution, to each Seller the
amount necessary to satisfy each Seller’s federal income tax liability resulting
from the imputed but not received income (“Imputed Income”) reported on the Form
K-1 issued to the Sellers by the Company for tax year 2010 (including any short
year return for the Company). In the event of any audit adjustments by the
Internal Revenue Service (“IRS”) to the Company, Buyer shall pay or distribute,
within ten (10) days of the IRS report, including but not limited to, a revenue
agent’s report (Form 4549), notice of deficiency or other adjustment report (a
“Report”), reflecting an increase in income to the Company which will
flow-through to the Sellers, sufficient proceeds to the Sellers to satisfy the
resulting income tax liability (tax, penalties, and interest) caused by the IRS
audit.  Further, Buyer shall pay to each Seller the amount necessary to satisfy
his federal and/or state income tax liability resulting from any and all tax
resulting from the issuance of the SSGI Shares as contemplated under Section
1.3(a) within ten (10) days of such Seller presenting a copy of his federal and
state income tax return (e.g., Form 1040) to Buyer.  Also, in the event that the
Internal Revenue Service determines that tax is due on the issuance of shares in
accordance with Section 1.3(a)(i) and/or the cancellation of the promissory
notes in accordance with Section 1.4 (“Adjusted Items”) and issues a Report
reflecting tax due by any Seller, Buyer shall pay to such Seller, within ten
(10) days of Buyer receiving a copy of the Report, one hundred forty-two and
eighty-fifth percent (142.85%) of the tax, penalty and interest listed on the
Report for the Adjusted Items.  The purpose of multiplying the tax, penalty, and
interest by 142.85% is to satisfy the tax liability resulting from or caused by
the payment from the Buyer to any Seller under this Section 7.3.  Solely for
purposes of this Section 7.3, notwithstanding any provision under this
Agreement, the parties waive any statute of limitations provision under Florida
law or any other restriction on claims.  Notwithstanding the foregoing
provisions of this Section 7.3, Buyer shall not be obligated to make
reimbursements or other payments to the Sellers under this Section 7.3 in excess
of $205,822.00 in the aggregate to all Sellers.
 
11

--------------------------------------------------------------------------------


 
ARTICLE 8


MISCELLANEOUS


8.1           Collateral Agreements, Amendments and Waivers.  This Agreement
(together with the documents delivered pursuant hereto) supersedes all prior
documents, understandings and agreements, oral or written, relating to this
transaction, and constitutes the entire understanding among the parties with
respect to the subject matter hereof.  Any modification or amendment to, or
waiver of, any provision of this Agreement (or any document delivered pursuant
to this Agreement unless otherwise expressly provided therein) may be made only
by an instrument in writing executed by the party against whom enforcement
thereof is sought.


8.2           Successors and Assigns.  Neither the rights or obligations of
Buyer or any Seller under this Agreement may be assigned without the prior
written consent of the other parties hereto (except that Buyer may assign its
rights and obligations to any affiliate thereof without the prior written
consent of any Seller; provided, however, that any such assignment shall not
relieve Buyer from its obligations hereunder).  Any assignment in violation of
the foregoing shall be null and void.  Subject to the preceding sentences of
this Section 8.2, the provisions of this Agreement (and, unless otherwise
expressly provided therein, of any document delivered pursuant to this
Agreement) shall be binding upon and inure to the benefit of the parties hereto
and their respective heirs, legal representatives, successors and assigns.


8.3           Expenses.  Each party hereto shall be solely responsible for the
legal, accounting and other fees and expenses incurred by such party in
connection with the transactions contemplated by this Agreement, other than as
provided under Section 7.3.  Notwithstanding the foregoing, Buyer shall
reimburse Sellers for up to $10,000 (in the aggregate) in legal fees and
expenses incurred by Sellers in connection with the transactions contemplated by
this Agreement, subject to the presentment of appropriate invoices evidencing
such fees and expenses.


8.4           Invalid Provisions.  If any provision of this Agreement is held to
be illegal, invalid or unenforceable under present or future laws, such
provision shall be fully severable, this Agreement shall be construed and
enforced as if such illegal, invalid or unenforceable provision had never
comprised a part of this Agreement and the remaining provisions of this
Agreement shall remain in full force and effect and shall not be affected by the
illegal, invalid or unenforceable provision or by its severance from this
Agreement.
 
12

--------------------------------------------------------------------------------


 
8.5           Information and Confidentiality.  Each party hereto agrees that
such party shall hold in strict confidence all information and documents
received from any other party hereto, and if the Closing does not occur each
such party shall return to the other parties hereto all such documents then in
such receiving party’s possession without retaining copies; provided, however,
that each party’s obligations under this Section 8.5 shall not apply to (a) any
information or document required to be disclosed by law, or (b) any information
or document in the public domain other than because of the wrongful actions of
the disclosing party.  In addition, and without limiting the generality of the
foregoing, the parties further agree that, from the date hereof and until the
Closing Date, neither they nor any of their respective representatives shall
disclose to any third party or publicly announce the proposed acquisition of the
Purchased Shares or the existence or terms of this Agreement without the prior
joint consent of Buyer and all Sellers, which such consent shall not be
unreasonably withheld, conditioned or delayed.
 
8.6           Waiver.  No failure or delay on the part of any party in
exercising any right, power or privilege hereunder or under any of the documents
delivered in connection with this Agreement shall operate as a waiver of such
right, power or privilege; nor shall any single or partial exercise of any such
right, power or privilege preclude any other or future exercise thereof or the
exercise of any other right, power or privilege.


8.7           Notices.  Any notices required or permitted to be given under this
Agreement (and, unless otherwise expressly provided therein, under any document
delivered pursuant to this Agreement) shall be given in writing and shall be
deemed received (a) when personally delivered to the relevant party at such
party’s address as set forth below, (b) if sent by mail (which must be certified
or registered mail, postage prepaid), when received or rejected by the relevant
party at such party’s address indicated below, or (c) if sent by facsimile or
email transmission, when confirmation of delivery is received by the sending
party:


 Buyer: 
SSGI, Inc.

8120 Belvedere Road, Suite 4,
West Palm Beach, Florida  33411
Attn:  Larry M. Glasscock
Fax: (561) 202-6216
larry.glasscock@att.net


 With a copy to: 
Block & Garden, LLP

5949 Sherry Lane
Suite 900
Dallas, Texas 75225
Attn: Warren W. Garden, Esq.
Fax: (214) 866-0991
garden@bgvllp.com


 
 any Seller:
to the address set forth under such Seller’s name on Schedule I attached hereto.

 
13

--------------------------------------------------------------------------------


 
 
 With copy to:
Clark, Campbell, Mawhinney, & Lancaster, P.A.

 
500 South Florida Avenue, Suite 800

 
Lakeland, Florida 33801

 
Attn:  John J. Lancaster, LL.M.

 
Fax:  (863) 647-5012

 
Jlancaster@ccmattorneys.com



Each party may change his or its address for purposes of this Section 8.7 by
proper notice to the other parties.


8.8           Specific Performance.  Each Seller recognizes that if he refuses
to perform under the provisions of this Agreement, monetary damages alone will
not be adequate to compensate Buyer for its injury.  Buyer shall therefore be
entitled, in addition to any other remedies that may be available, to obtain
specific performance of the terms of this Agreement.  If any action is brought
by Buyer to enforce this Agreement, each Seller shall waive the defense that
there is an adequate remedy at law.  In the event of a default by any Seller
that results in the filing of a lawsuit for damages, specific performances, or
other remedies, Buyer shall be entitled to reimbursement by such Seller of
reasonable legal fees and expenses incurred by Buyer.


8.9           Waiver of Certain Rights.  Each Seller hereby waives any rights of
first refusal, preemptive rights or other rights of any nature whatsoever which
such Seller may have to purchase any of the Purchased Shares or other capital
stock or equity securities of any nature of the Company.


8.10         Further Assurances.  At and from time to time after the Closing, at
the request of Buyer but without further consideration, each Seller shall
execute and deliver such other instruments of conveyance, assignment, transfer
and delivery and take such other action as Buyer may reasonably request in order
more effectively to consummate the transactions contemplated hereby.


8.11         No Third-Party Beneficiaries.  Other than the indemnitees under
Article 7 not a party hereto and any lender of Buyer, no Person not a party to
this Agreement shall be deemed to be a third-party beneficiary hereunder or
entitled to any rights hereunder.


8.12         Governing Law; Exclusive Jurisdiction and Venue. THIS AGREEMENT
SHALL BE DEEMED TO BE A CONTRACT MADE UNDER THE LAWS OF THE STATE OF FLORIDA AND
FOR ALL PURPOSES SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF SAID STATE
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED WITHIN SAID STATE. Each of the
Company and each Seller (a) hereby irrevocably submits to the exclusive
jurisdiction of the United States District Court for the Southern District of
Florida and the courts of the State of Florida located in Palm Beach County,
Florida, for the purposes of any suit, action or proceeding arising out of or
relating to this Agreement, and (b) hereby waives, and agrees not to assert in
any such suit, action or proceeding, any claim that he or it is not personally
subject to the jurisdiction of any such court, that the suit, action or
proceeding is brought in an inconvenient forum or that the venue of the suit,
action or proceeding is improper.
 
14

--------------------------------------------------------------------------------


 
8.13           Remedies Not Exclusive.  Except to the extent expressly provided
otherwise herein, the rights and remedies herein provided shall be cumulative
and not exclusive of any rights or remedies provided by law or equity.


8.14           Attorney’s Fees.  In the event any action or litigation is
instituted to enforce or interpret any of the provisions of this Agreement, the
prevailing party or parties as determined by the court having jurisdiction
thereof shall be entitled to recover, in addition to all other relief, all costs
and expenses incurred in connection with such action or litigation, including
reasonable attorney’s fees at the pretrial and trial level, and in all appellate
proceedings.


8.15           Execution in Counterparts.  This Agreement may be executed in two
or more counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same agreement.


8.16           Titles and Headings.  Titles and headings to sections herein are
inserted for convenience of reference only, and are not intended to be a part of
or to affect the meaning or interpretation of this Agreement.


8.17           Certain Interpretive Matters and Definitions.


(a)             Unless the context otherwise requires, (i) all references to
Sections, Articles or Schedules are to Sections, Articles or Schedules of or to
this Agreement, (ii) each term defined in this Agreement has the meaning
assigned to it, (iii) each accounting term not otherwise defined in this
Agreement has the meaning assigned to it in accordance with generally accepted
accounting principles, (iv) ”or” is disjunctive but not necessarily exclusive,
(v) words in the singular include the plural and vice versa, and (viii) the
terms “subsidiary“ and “affiliate“ have the meanings given to those terms in
Rule 12b-2 of Regulation 12B under the Securities Exchange Act of 1934, as
amended.  All references to “$” or dollar amounts will be to lawful currency of
the United States of America.


(b)             No provision of this Agreement will be interpreted in favor of,
or against, any of the parties hereto by reason of the extent to which such
party or its counsel participated in the drafting hereof or by reason of the
extent to which any such provision is inconsistent with any prior draft hereof
or thereof.


[Remainder of page intentionally left blank; signature page to follow.]

 
15

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.



 
SSGI, INC.
       
By:
/s/ Larry M. Glasscock
   
Larry M. Glasscock, President & CEO
       
/s/ Phillip A. Lee
 
PHILLIP A. LEE, individually
       
/s/ William H. Denmark
 
WILLIAM H. DENMARK, individually
       
/s/ Evan D. Finch
 
EVAN D. FINCH, individually

 
 
16

--------------------------------------------------------------------------------

 

Schedule I


List of Sellers



Names and Addresses
of the Sellers
 
Number of Purchased
Shares to be Sold
   
Number of
SSGI Shares
   
Number of
Warrant Shares
                     
Phillip A. Lee
8890 Cobblestone Point Circle
Boynton Beach, Florida  33472
Fax:  (954) 360-9229
Email:  phillip.lee@bmconstruction.com
    56.99       1,052,632       131,578                            
William H. Denmark
1272 Ficklen Church Way
Canton, Georgia  30114
Fax:  (770) 345-7519
Email: billy.denmark@bmconstruction.com
    18.79       473,684       59,211                            
Evan D. Finch
524 Oak Trail
Lakeland, Florida 33813
Fax:  (863) 647-3794
Email: evan.finch@bmconstruction.com
    22.85       473,684       59,211                            
Totals
    98.63       2,000,000       250,000  


 
I-1

--------------------------------------------------------------------------------

 

Schedule II


Name of Seller
 
Number of Shares
to be Redeemed
         
Phillip A. Lee
    13.01            
William H. Denmark
    12.71            
Evan D. Finch
    8.65            
Totals
    34.37  


 
I-2

--------------------------------------------------------------------------------

 

EXHIBITS


A – Form of Warrant


B – Form of Employment Agreement

 
1

--------------------------------------------------------------------------------

 